Citation Nr: 0924218	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-33 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an effective date earlier than August 26, 
1993, for the grant of service connection for the residuals 
of an anterior cruciate ligament injury of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel




INTRODUCTION

The appellant served on active duty from February 1962 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Fargo, North Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that there was no 
clear and unmistakable error (CUE) in its previous rating 
decision of August 12, 1971 that denied entitlement to 
service connection for a left knee injury.  The appellant 
disagreed with this determination.  The appellant's 
representative subsequently requested the RO address the 
question of whether there was a timely-filed notice of 
disagreement (NOD) with regard to the August 12, 1971 rating 
decision.  In May 2002, the RO determined that a timely NOD 
with the August 1971 rating decision had not been filed.

In a May 2003 decision, the Board denied with appellant's 
appeal, determining that there was no valid NOD with regard 
to the August 12, 1971 rating decision and that there was no 
valid claim for CUE in that same rating decision.  The 
appellant' appealed the May 2003 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2003 Order, the Court granted a Joint Motion for 
Remand (initiated by the Secretary of VA and the appellant), 
vacated the Board's May 2003 decision and remanded the claim 
back to the Board pursuant to 38 U.S.C. § 7252(a) for 
readjudication consistent with the Motion.

In a June 2004 decision, the Board remanded to the RO for 
additional development the claim of whether the appellant 
filed a valid NOD with the August 12, 1971, rating decision.  
Thereafter, the claim was returned to the Board.  In December 
2004, the Board denied the claim.

In the interim, the RO granted the appellant's claim of 
entitlement to service connection for a left knee disability 
and assigned a 10 percent disability rating, effective June 
30, 2005.

The Court again reviewed this claim in August 2007.  In its 
decision, the Court found that the appellant had filed a 
timely NOD with the August 12, 1971, rating decision and 
thereby reversed the Board's 2004 decision.  In June 2008, 
the Board found that the appellant's August and September 
1971 letters to the RO constituted valid and timely NODs 
pertaining to the August 1971 rating decision.  Thereafter, 
the claim was remanded to the RO for issuance of a statement 
of the case (SOC).  

The RO issued a SOC in September 2008; however, the SOC 
inexplicably addressed the issue of entitlement to service 
connection for a left knee injury, which was granted in an 
April 1995 rating.  The Board thus construes the issue on 
appeal as stated on the title page herein.

The Board also notes that the appellant was previously 
represented by Eldon E. Nygaard, Esq. when this claim was 
before the Court.  However, the appellant executed a VA Form 
21-22 on January 29, 2009, appointing the American Legion as 
his representative.  Thus, the former Power of Attorney 
assigned to Mr. Nygaard is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Initially, the Board notes that this claim was certified for 
appeal to the Board on April 24, 2009.  Thereafter, the 
appellant submitted additional evidence that was received on 
June 16, 2009.  The attached correspondence from the 
appellant's representative provided a purported "limited 
waiver", agreeing to waive initial RO consideration of the 
additional evidence only if the Board granted the benefit 
sought.  The purported "limited waiver" stated: "[i]f the 
Board will not grant the benefits sought on appeal then the 
case should be remanded to the AOJ for consideration of the 
additional evidence."  The Board will not entertain "limited 
waivers".  Therefore, to avoid violating the due process 
rights of the appellant, this evidence and the claims file 
must be returned to, and reviewed by the RO and subjected to 
adjudication prior to appellate review of his claim of 
entitlement to an effective date earlier than August 26, 
1993, for the grant of service connection for the residuals 
of an anterior cruciate ligament injury of the left knee.  
See 38 C.F.R. § 20.1304(c) (2008).

Further, the Board notes that the RO did not issue a SOC 
addressing the correct issue on appeal.  As service 
connection has already been established, the question before 
the Board is the appropriate effective date of the claim.  
This should be adjudicated by the RO and issued to the 
appellant.

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the issue 
of entitlement to an effective date 
earlier than August 26, 1993, for the 
grant of service connection for the 
residuals of an anterior cruciate 
ligament injury of the left knee, based 
on all pertinent evidence, to 
specifically include the additional 
evidence received by the Board in June 
2009.

2.  If the claim is denied, the RO 
should issue the appellant and his 
representative a statement of the case 
addressing the question of entitlement 
to an effective date earlier than 
August 26, 1993, for the grant of 
service connection for the residuals of 
an anterior cruciate ligament injury of 
the left knee.  If a timely substantive 
appeal is filed, this issue should be 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

